EX-99.1 For Additional Information, please contact CTSLink Customer Service GS Mortgage Securities Trust 2017-GS6 1-866-846-4526 Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Wells Fargo Bank, N.A. Series 2017-GS6 Corporate Trust Services Payment Date: 6/12/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Lease Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Supplemental Reporting 25 Depositor Master Servicer Special Servicer Operating Advisor/ Asset Representations Reviewer Midland Loan Services, a Division of PNC Bank, GS Mortgage Securities Corporation II Midland Loan Services, a Division of PNC National Association Bank, National Association Pentalpha Surveillance LLC 10851 Mastin Street, Suite 300 10851 Mastin Street, Suite 300 375 North French Road 200 West Street Overland Park, KS 66210 Overland Park, KS 66210 Suite 100 New York, NY 10282 Amherst, NY 14228 Contact: Contact: Leah Nivison Heather Wagner Contact: Heather Wagner Phone Number: (212) 902-1000 (913) 253-9570 Phone Number: (913) 253-9570 Contact: Don Simon Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Class CUSIP Additional Trust Subordination Rate Balance Balance Distribution Distribution Penalties Distribution Balance Fund Expenses Level (1) A-1 36253PAA0 1.945000% 15,431,000.00 15,431,000.00 131,088.14 25,011.08 0.00 0.00 156,099.22 15,299,911.86 30.00% A-2 36253PAB8 3.164000% 250,000,000.00 250,000,000.00 0.00 659,166.67 0.00 0.00 659,166.67 250,000,000.00 30.00% A-3 36253PAC6 3.433000% 359,651,000.00 359,651,000.00 0.00 1,028,901.57 0.00 0.00 1,028,901.57 359,651,000.00 30.00% A-AB 36253PAD4 3.230000% 29,390,000.00 29,390,000.00 0.00 79,108.08 0.00 0.00 79,108.08 29,390,000.00 30.00% A-S 36253PAG7 3.638000% 84,147,000.00 84,147,000.00 0.00 255,105.66 0.00 0.00 255,105.66 84,147,000.00 21.00% B 36253PAH5 3.869000% 45,579,000.00 45,579,000.00 0.00 146,954.29 0.00 0.00 146,954.29 45,579,000.00 16.13% C 36253PAJ1 4.322000% 42,074,000.00 42,074,000.00 0.00 151,536.52 0.00 0.00 151,536.52 42,074,000.00 11.63% D 36253PAK8 3.243000% 46,748,000.00 46,748,000.00 0.00 126,336.47 0.00 0.00 126,336.47 46,748,000.00 6.63% E 36253PAP7 4.525487% 17,530,000.00 17,530,000.00 0.00 66,109.82 0.00 0.00 66,109.82 17,530,000.00 4.75% F 36253PAR3 4.525487% 10,518,000.00 10,518,000.00 0.00 39,665.89 0.00 0.00 39,665.89 10,518,000.00 3.63% G 36253PAT9 4.525487% 33,893,308.00 33,893,308.00 0.00 127,819.77 0.00 0.00 127,819.77 33,893,308.00 0.00% R 36253PAV4 0.000000% 0.01 0.00 0.00 0.03 0.00 0.00 0.03 0.00 0.00% Retained Interest N/A 4.525487% 24,170,112.00 24,170,112.00 3,388.82 91,151.27 0.00 0.20 94,540.09 24,166,722.98 0.00% Totals 959,131,420.01 959,131,420.00 134,476.96 2,796,867.12 0.00 0.20 2,931,344.08 958,996,942.84 Original Beginning Ending Pass-Through Interest Prepayment Total Class CUSIP Notional Notional Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36253PAE2 1.199345% 738,619,000.00 738,619,000.00 738,215.78 0.00 738,215.78 738,487,911.86 X-B 36253PAF9 0.439044% 87,653,000.00 87,653,000.00 32,069.60 0.00 32,069.60 87,653,000.00 X-D 36253PAM4 1.282487% 46,748,000.00 46,748,000.00 49,961.41 0.00 49,961.41 46,748,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Realized Loss / Beginning Principal Interest Prepayment Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 36253PAA0 1,000.00000000 8.49511632 1.62083339 0.00000000 0.00000000 991.50488368 A-2 36253PAB8 1,000.00000000 0.00000000 2.63666668 0.00000000 0.00000000 1,000.00000000 A-3 36253PAC6 1,000.00000000 0.00000000 2.86083334 0.00000000 0.00000000 1,000.00000000 A-AB 36253PAD4 1,000.00000000 0.00000000 2.69166655 0.00000000 0.00000000 1,000.00000000 A-S 36253PAG7 1,000.00000000 0.00000000 3.03166673 0.00000000 0.00000000 1,000.00000000 B 36253PAH5 1,000.00000000 0.00000000 3.22416661 0.00000000 0.00000000 1,000.00000000 C 36253PAJ1 1,000.00000000 0.00000000 3.60166659 0.00000000 0.00000000 1,000.00000000 D 36253PAK8 1,000.00000000 0.00000000 2.70250000 0.00000000 0.00000000 1,000.00000000 E 36253PAP7 1,000.00000000 0.00000000 3.77123902 0.00000000 0.00000000 1,000.00000000 F 36253PAR3 1,000.00000000 0.00000000 3.77123883 0.00000000 0.00000000 1,000.00000000 G 36253PAT9 1,000.00000000 0.00000000 3.77123915 0.00000000 0.00000000 1,000.00000000 R 36253PAV4 0.00000000 0.00000000 3,000.00000000 0.00000000 0.00000000 0.00000000 Retained Interest N/A 1,000.00000000 0.14020705 3.77123904 0.00000000 0.00000827 999.85978468 Beginning Ending Interest Prepayment Class CUSIP Notional Notional Amount Distribution Penalties Amount X-A 36253PAE2 1,000.00000000 0.99945409 0.00000000 999.82252265 X-B 36253PAF9 1,000.00000000 0.36586996 0.00000000 1,000.00000000 X-D 36253PAM4 1,000.00000000 1.06873898 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Principal Adjustments Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Balance Principal Balance Distribution Amount Total 959,131,420.74 959,131,420.74 134,476.96 0.00 0.00 0.00 958,996,943.76 958,996,943.76 134,476.96 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 05/01/2017 - 05/30/2017 30 25,011.08 0.00 25,011.08 0.00 0.00 0.00 25,011.08 0.00 A-2 05/01/2017 - 05/30/2017 30 659,166.67 0.00 659,166.67 0.00 0.00 0.00 659,166.67 0.00 A-3 05/01/2017 - 05/30/2017 30 1,028,901.57 0.00 1,028,901.57 0.00 0.00 0.00 1,028,901.57 0.00 A-AB 05/01/2017 - 05/30/2017 30 79,108.08 0.00 79,108.08 0.00 0.00 0.00 79,108.08 0.00 X-A 05/01/2017 - 05/30/2017 30 738,215.78 0.00 738,215.78 0.00 0.00 0.00 738,215.78 0.00 X-B 05/01/2017 - 05/30/2017 30 32,069.60 0.00 32,069.60 0.00 0.00 0.00 32,069.60 0.00 A-S 05/01/2017 - 05/30/2017 30 255,105.66 0.00 255,105.66 0.00 0.00 0.00 255,105.66 0.00 B 05/01/2017 - 05/30/2017 30 146,954.29 0.00 146,954.29 0.00 0.00 0.00 146,954.29 0.00 C 05/01/2017 - 05/30/2017 30 151,536.52 0.00 151,536.52 0.00 0.00 0.00 151,536.52 0.00 D 05/01/2017 - 05/30/2017 30 126,336.47 0.00 126,336.47 0.00 0.00 0.00 126,336.47 0.00 X-D 05/01/2017 - 05/30/2017 30 49,961.41 0.00 49,961.41 0.00 0.00 0.00 49,961.41 0.00 E 05/01/2017 - 05/30/2017 30 66,109.82 0.00 66,109.82 0.00 0.00 0.00 66,109.82 0.00 F 05/01/2017 - 05/30/2017 30 39,665.89 0.00 39,665.89 0.00 0.00 0.00 39,665.89 0.00 G 05/01/2017 - 05/30/2017 30 127,819.77 0.00 127,819.77 0.00 0.00 0.00 127,819.77 0.00 Retained Interest 05/01/2017 - 05/30/2017 30 91,151.27 0.00 91,151.27 0.00 0.00 0.00 91,151.27 0.00 Totals 3,617,113.88 0.00 3,617,113.88 0.00 0.00 0.00 3,617,113.88 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Appraisal Reduction Amount Certificate Available Funds (1) 3,751,590.87 Retained Interest Available Funds (1) 94,540.09 Appraisal Cumulative Most Recent Loan Loan Reduction ASER Appraisal Number Group Effected Amount Reduction Date Controlling Class Information Controlling Class: G Effective as of: 05/31/2017 None Total (1) The Certificate Available Funds and the Retained Interest Available Funds includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,635,099.65 Master Servicing Fee - Midland Loan Services 9,421.01 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,814.47 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 412.96 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 2,155.65 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha Surveillance LLC 181.70 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Total Fees 17,985.79 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 3,635,099.65 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 134,476.96 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Total Principal Collected 134,476.96 Interest Reserve Deposit 0.00 Other: Payments to Certificateholders & Others: Prepayment Penalties/Yield Maintenance 0.00 Interest Distribution 3,617,113.91 Repayment Fees 0.00 Principal Distribution 134,476.96 Borrower Option Extension Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Excess Liquidation Proceeds 0.00 Borrower Option Extension Fees 0.00 Net Swap Counterparty Payments Received 0.00 Equity Payments Paid 0.00 Total Other Collected: 0.00 Net Swap Counterparty Payments Paid 0.00 Total Funds Collected 3,769,576.61 Total Payments to Certificateholders & Others 3,751,590.87 Total Funds Distributed 3,769,576.66 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Agg. WAC State Agg. WAC Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 10,000,000 or less 6 44,574,331.80 4.65 118 4.7658 2.474904 Alabama 1 12,895,000.00 1.34 119 4.8300 1.315034 10,000,001 to 20,000,000 15 207,198,247.14 21.61 118 4.6658 1.859085 Arizona 1 5,061,140.68 0.53 111 3.9740 2.139366 20,000,001 to 30,000,000 3 84,500,000.00 8.81 118 4.4602 2.063414 California 11 247,884,942.03 25.85 118 4.4000 2.766754 30,000,001 to 40,000,000 2 77,000,000.00 8.03 118 4.2413 1.547656 Colorado 3 77,561,946.22 8.09 118 4.7925 1.380650 40,000,001 to 50,000,000 2 92,100,000.00 9.60 117 4.5549 1.950657 Florida 5 15,154,130.85 1.58 117 4.5000 1.542885 50,000,001 to 60,000,000 1 60,000,000.00 6.26 118 4.8460 1.355935 Georgia 5 32,410,428.65 3.38 117 4.2960 1.692057 60,000,001 to 80,000,000 3 217,874,364.82 22.72 114 4.0945 3.024818 Idaho 1 15,316,009.36 1.60 118 5.1175 1.752887 80,000,001 or greater 2 175,750,000.00 18.33 118 4.1865 2.829911 Illinois 6 10,250,088.08 1.07 111 3.9740 2.139366 Indiana 2 13,127,819.85 1.37 119 4.7387 1.393655 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 Kentucky 2 2,637,075.86 0.27 111 3.9740 2.139366 Louisiana 1 18,660,802.08 1.95 117 4.8800 1.518821 Maryland 1 65,500,000.00 6.83 115 3.9450 4.290000 Massachusetts 1 5,900,000.00 0.62 116 4.8500 2.016818 Michigan 4 5,971,123.39 0.62 111 3.9740 2.139366 Minnesota 1 1,508,117.64 0.16 111 3.9740 2.139366 Missouri 1 741,278.27 0.08 111 3.9740 2.139366 Nevada 1 37,000,000.00 3.86 119 4.1670 1.882953 New Jersey 4 50,975,820.64 5.32 118 4.0580 3.253649 New York 3 52,032,556.30 5.43 118 4.4217 1.316206 North Carolina 2 8,657,989.29 0.90 116 4.7941 1.773593 Ohio 5 20,640,983.79 2.15 116 4.6305 1.714043 Pennsylvania 1 7,500,000.00 0.78 118 5.2570 1.613433 South Carolina 3 20,554,547.07 2.14 117 4.4696 2.293837 Tennessee 1 12,000,000.00 1.25 119 4.7300 1.272872 Texas 5 58,805,143.71 6.13 116 4.4710 1.916474 See footnotes on last page of this section. Virginia 1 80,000,000.00 8.34 117 4.3260 2.790000 Washington, DC 1 80,250,000.00 8.37 117 4.2460 1.630000 Totals 73 958,996,943.76 100.00 117 4.4012 2.300782 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) % of % of Debt Service # of Scheduled WAM Weighted Property # of Scheduled WAM Weighted Agg. WAC Agg. WAC Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.40 or less 8 193,943,429.94 20.22 118 4.7264 1.307626 Industrial 42 102,031,432.60 10.64 113 4.2182 1.982447 1.41-1.50 3 32,815,000.00 3.42 118 4.7564 1.468979 Lodging 2 32,772,524.75 3.42 118 4.8192 2.055630 1.51-1.60 3 56,130,369.86 5.85 118 4.6636 1.545946 Mixed Use 6 179,147,633.88 18.68 117 4.2703 2.584584 1.61-1.70 4 104,973,754.39 10.95 117 4.4094 1.626723 Multi-Family 1 11,236,922.59 1.17 119 4.6110 1.620888 1.71-2.00 4 144,416,009.36 15.06 118 4.5152 1.912337 Office 11 463,415,000.00 48.32 118 4.3798 2.429707 2.01-2.20 3 90,274,364.82 9.41 112 4.1464 2.122512 Retail 10 162,893,429.94 16.99 119 4.5829 1.949150 2.21-3.00 3 103,144,015.39 10.76 117 4.3727 2.681131 Self Storage 1 7,500,000.00 0.78 118 5.2570 1.613433 3.01 or greater 6 233,300,000.00 24.33 118 4.0549 3.869576 Totals 73 958,996,943.76 100.00 117 4.4012 2.300782 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (1) Loans Balance Bal. (2) Avg DSCR (1) 4.250% or less 8 412,924,364.82 43.06 116 4.0832 2.926325 12 months or less 34 958,996,943.76 100.00 117 4.4012 2.300782 4.251% to 4.500% 6 205,787,500.00 21.46 117 4.3611 2.252062 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.501% to 4.750% 6 115,458,437.98 12.04 119 4.6408 1.758028 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.751% to 5.000% 11 196,023,799.80 20.44 118 4.8605 1.444098 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 5.001% or greater 3 28,802,841.16 3.00 118 5.1627 1.686957 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) % of Anticipated Remaining # of Scheduled WAM Weighted Agg. WAC Term (2) Loans Balance Bal. (2) Avg DSCR (1) 111 months or less 1 72,374,364.82 7.55 111 3.9740 2.139366 112 months or greater 33 886,622,578.94 92.45 118 4.4361 2.313958 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 Remaining Amortization Term (ARD and Balloon Loans) (4) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Term Loans Balance Bal. (2) Avg DSCR (1) Recent NOI Loans Balance Bal. (2) Avg DSCR (1) Interest Only 14 516,000,000.00 53.81 118 4.2623 2.830134 Underwriter's Information 31 733,246,943.76 76.46 117 4.4672 2.143126 357 months or less 5 70,389,726.41 7.34 118 4.8700 1.788143 12 months or less 3 225,750,000.00 23.54 116 4.1870 2.812857 358 months or greater 14 300,232,852.53 31.31 118 4.6331 1.550103 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 Other 1 72,374,364.82 7.55 111 3.9740 2.139366 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 34 958,996,943.76 100.00 117 4.4012 2.300782 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (4) The "Other" Stratification Range refers to the U.S. Industrial Portfolio Loan (ODCR 4) which requires monthly debt service payments of (i) a fixed principal amount plus (ii) the amount of interest accrued on the outstanding principal balance of the mortgage loan during the related interest accrual period. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Loan Property Interest Principal Gross Maturity ODCR City State Repayment Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number Type (1) Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312422 1 OF Los Angeles CA 340,170.71 0.00 4.137% N/A 5/6/27 N 95,500,000.00 95,500,000.00 6/6/17 30312185 2 OF Washington DC 293,416.29 0.00 4.246% N/A 3/6/27 N 80,250,000.00 80,250,000.00 6/6/17 30312200 3 OF Arlington VA 298,013.33 0.00 4.326% N/A 3/6/27 N 80,000,000.00 80,000,000.00 6/6/17 30311500 4 IN Various Various 247,770.10 29,515.02 3.974% N/A 9/4/26 N 72,403,879.86 72,374,364.82 6/6/17 30312188 5 MU Rockville MD 222,508.96 0.00 3.945% N/A 1/6/27 N 65,500,000.00 65,500,000.00 6/6/17 30312429 6 OF Englewood CO 250,376.67 0.00 4.846% N/A 4/6/27 N 60,000,000.00 60,000,000.00 6/6/17 30312431 7A3 OF Short Hills NJ 104,883.33 0.00 4.060% N/A 4/1/27 N 30,000,000.00 30,000,000.00 6/1/17 30312457 7A4 OF Short Hills NJ 69,223.00 0.00 4.060% N/A 4/1/27 N 19,800,000.00 19,800,000.00 6/1/17 30312432 8 RT Redlands CA 186,193.75 0.00 4.650% N/A 5/6/27 N 46,500,000.00 46,500,000.00 6/6/17 30312193 9 OF Plano TX 175,050.80 0.00 4.458% N/A 1/6/27 N 45,600,000.00 45,600,000.00 6/6/17 30312433 10 MU New York NY 148,455.56 0.00 4.310% N/A 4/6/27 N 40,000,000.00 40,000,000.00 6/6/17 30312434 11 MU Las Vegas NV 132,765.25 0.00 4.167% N/A 5/6/27 N 37,000,000.00 37,000,000.00 6/6/17 30312435 12 OF San Francisco CA 126,828.75 0.00 4.910% N/A 3/6/27 N 30,000,000.00 30,000,000.00 6/6/17 30312436 13 RT Buford GA 92,827.78 0.00 4.400% N/A 5/6/27 N 24,500,000.00 24,500,000.00 6/6/17 30312437 14 MU Lafayette LA 78,503.60 20,647.48 4.880% N/A 3/6/27 N 18,681,449.56 18,660,802.08 6/6/17 30312438 15 LO Charleston SC 68,589.49 20,679.33 4.558% N/A 4/6/27 N 17,477,194.72 17,456,515.39 6/6/17 30312439 16 RT Denver CO 62,658.53 0.00 4.694% N/A 5/6/27 N 15,500,000.00 15,500,000.00 6/6/17 30312440 17 LO Meridian ID 67,563.87 15,944.06 5.117% N/A 4/6/27 N 15,331,953.42 15,316,009.36 6/6/17 30312441 18 IN Fremont CA 54,225.99 14,373.95 4.850% N/A 4/6/27 N 12,983,941.73 12,969,567.78 6/6/17 30312442 19 RT Albertville AL 53,632.45 0.00 4.830% N/A 5/6/27 N 12,895,000.00 12,895,000.00 6/6/17 30312443 20 OF Sarasota FL 50,547.10 0.00 4.598% N/A 4/6/27 N 12,765,000.00 12,765,000.00 6/6/17 30312444 21 RT Avon IN 51,643.74 14,070.06 4.774% N/A 5/6/27 N 12,562,500.00 12,548,429.94 6/6/17 30312445 22 RT Santee CA 41,225.69 0.00 3.830% N/A 5/6/27 N 12,500,000.00 12,500,000.00 6/6/17 30312446 23 MU Carlsbad CA 50,013.33 0.00 4.840% N/A 4/6/27 N 12,000,000.00 12,000,000.00 6/6/17 30312447 24 RT Murfreesboro TN 48,876.67 0.00 4.730% N/A 5/6/27 N 12,000,000.00 12,000,000.00 6/6/17 30312448 25 MF Houston TX 44,669.06 13,077.41 4.611% N/A 5/6/27 N 11,250,000.00 11,236,922.59 6/6/17 30312449 26 IN Twinsburg OH 46,920.65 0.00 4.954% N/A 3/6/27 N 11,000,000.00 11,000,000.00 6/6/17 30312450 27 RT Brooklyn NY 44,590.09 0.00 4.908% N/A 3/6/27 N 10,550,000.00 10,550,000.00 6/6/17 30312451 28 RT Woodland Hills CA 36,614.44 0.00 4.252% N/A 4/6/27 N 10,000,000.00 10,000,000.00 6/6/17 30312452 29 OF Riverside CA 39,266.67 0.00 4.800% N/A 5/6/27 N 9,500,000.00 9,500,000.00 6/6/17 30312453 30 SS Royersford PA 33,951.46 0.00 5.257% N/A 4/6/27 N 7,500,000.00 7,500,000.00 6/6/17 30312454 31 MU Cornelius NC 26,628.90 6,169.65 5.160% N/A 4/6/27 N 5,993,001.45 5,986,831.80 6/6/17 30312455 32 RT Danvers MA 24,640.69 0.00 4.850% N/A 2/6/27 N 5,900,000.00 5,900,000.00 6/6/17 30312456 33 IN Delaware OH 21,852.95 0.00 4.462% N/A 5/6/27 N 5,687,500.00 5,687,500.00 6/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Anticipated Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Loan Property Interest Principal Gross Maturity ODCR City State Repayment Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Number Type (1) Payment Payment Coupon Date Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,635,099.65 134,476.96 959,131,420.74 958,996,943.76 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date 30312422 1 Office Los Angeles CA 95,500,000.00 0.00 0.00 30312185 2 Office Washington DC 80,250,000.00 17,053,812.00 0.00 30312200 3 Office Arlington VA 80,000,000.00 0.00 0.00 30311500 4 Industrial Various Various 72,374,364.82 0.00 0.00 30312188 5 Mixed Use Rockville MD 65,500,000.00 0.00 0.00 30312429 6 Office Englewood CO 60,000,000.00 0.00 0.00 30312431 7A3 Office Short Hills NJ 30,000,000.00 0.00 0.00 30312457 7A4 Office Short Hills NJ 19,800,000.00 0.00 0.00 30312432 8 Retail Redlands CA 46,500,000.00 0.00 0.00 30312193 9 Office Plano TX 45,600,000.00 0.00 0.00 30312433 10 Mixed Use New York NY 40,000,000.00 0.00 0.00 30312434 11 Mixed Use Las Vegas NV 37,000,000.00 0.00 0.00 30312435 12 Office San Francisco CA 30,000,000.00 0.00 0.00 30312436 13 Retail Buford GA 24,500,000.00 0.00 0.00 30312437 14 Mixed Use Lafayette LA 18,660,802.08 0.00 0.00 30312438 15 Lodging Charleston SC 17,456,515.39 0.00 0.00 30312439 16 Retail Denver CO 15,500,000.00 0.00 0.00 30312440 17 Lodging Meridian ID 15,316,009.36 0.00 0.00 30312441 18 Industrial Fremont CA 12,969,567.78 0.00 0.00 30312442 19 Retail Albertville AL 12,895,000.00 0.00 0.00 30312443 20 Office Sarasota FL 12,765,000.00 0.00 0.00 30312444 21 Retail Avon IN 12,548,429.94 0.00 0.00 30312445 22 Retail Santee CA 12,500,000.00 0.00 0.00 30312446 23 Mixed Use Carlsbad CA 12,000,000.00 0.00 0.00 30312447 24 Retail Murfreesboro TN 12,000,000.00 0.00 0.00 30312448 25 Multi-Family Houston TX 11,236,922.59 0.00 0.00 30312449 26 Industrial Twinsburg OH 11,000,000.00 0.00 0.00 30312450 27 Retail Brooklyn NY 10,550,000.00 0.00 0.00 30312451 28 Retail Woodland Hills CA 10,000,000.00 0.00 0.00 30312452 29 Office Riverside CA 9,500,000.00 0.00 0.00 30312453 30 Self Storage Royersford PA 7,500,000.00 0.00 0.00 30312454 31 Mixed Use Cornelius NC 5,986,831.80 0.00 0.00 30312455 32 Retail Danvers MA 5,900,000.00 0.00 0.00 30312456 33 Industrial Delaware OH 5,687,500.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Ending Most Most Most Recent Most Recent Loan ODCR Property City State Scheduled Recent Recent NOI Start NOI End Number Type Balance Fiscal NOI (1) NOI (1) Date Date Total 958,996,943.76 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Offering Document Principal Prepayment Amount Prepayment Penalties Loan Number Loan Group Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 0 0 0 0 0 0 0 0 4.401248% 6/12/17 117 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.379473% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Paid Through Servicing Foreclosure Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Current Month Refunds Cross-Reference Contribution Balance Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Supplemental Reporting Risk Retention Pursuant to the PSA and the Credit Risk Retention Agreement, the Certificate Administrator has made available on www.ctslink.com, specifically under the “Risk Retention Compliance” tab for the GSMS 2017-GS6 transaction, certain Information provided to the Certificate Administrator regarding compliance with the Credit Risk Retention Rules. Investors should refer to the Certificate Administrator’s website for all such information. Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
